By the Court.
If the defendant holds the land under the verdict which he has recovered, his title is under the original *138conveyance; and by obtaining the verdict and taking a judgment upon it, he affirms the validity of the original conveyance, makes his election to treat it as a subsisting, executed and complete transfer to him of the land ; and is consequently bound to pay the note in suit, which was given as a renewal of the former note for $800, which was a part of the original consid eration for his deed.
The court postponed the case in order to ascertain whether the defendant had obtained judgment for the land, and upon ascertaining that he had, gave

Judgment on the verdict for the plaintiff